ALLEN, Circuit Judge
(concurring).
Judge ALLEN concurs in the order of the majority of the court insofar as no restraining order is issued for the reason that it does not appear at this time that the plaintiffs will suffer any irreparable injury by reason of not issuing such restraining order.
Judge ALLEN dissents from the judgment of the majority of the court in dismissing the amended complaint of the plaintiffs for the reason that there is not a plain, speedy and efficient remedy in the courts of the State of Ohio.
On Reconsideration
This case came on to be heard upon the petition of plaintiffs filed March 1, 1954, petitioning the court to reconsider its order dismissing the plaintiffs’ amended complaint entered February 19, 1954; to hear oral arguments upon said petition ; to set aside the order of February 19, 1954; to find, conclude and adjudge that the court has jurisdiction to entertain the plaintiffs’ amended complaint; to deny defendants’ motion to strike certain allegations from the plaintiffs’ amended complaint and to issue an interlocutory injunction to the plaintiffs, as prayed for in their amended complaint.
The petition-was submitted to the court upon the brief of counsel and affidavit signed by Edmund M. Brady;
*814' On consideration of said petition, brief and affidavit, the court finds that said petition should be overruled. It is, therefore, ordered that the petition to which reference is heretofore made in the first paragraph hereof, filed on behalf of the plaintiffs be and it hereby is overruled.